DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4, 7 and 22-34 have been cancelled.  Claims 1-3, 5, 6, 8-21 and 35 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2019 has been considered by the examiner.

Trademarks
The use of the terms B-27™, NEUROBASAL™ Medium , EGM™ and EGM™-2 MV which are trade names or a marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 6, 8, 9 and 16, and claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.”S.C. 112, the applicant), regards as the invention.
Claims 6, 9, 16 contains the trademark/trade name NEUROBASAL™ Medium. 
Claim 6 also contains the trademark/trade names EGM™ and EGM™-2 MV.
Claims 8, 9, 16 contain the trademark name B-27.  
Claim 9 also contains the trademark/trade name EGM™-2. 
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  One reading the claims would not be put on notice as to the components of the trademarked products recited in claims 6, 8, 9, and 16. Correction is required.


Claim 6 recites the phrase “equivalent medium” twice making the claim unclear.  It is unclear what an equivalent medium of an equivalent medium would be.  The term equivalent medium is interpreted as meaning another cell culture medium.   
Claim 16 recites “optionally” EGM™-2 MV, B-27 supplement, cyclic adenosine monophosphate (cAMP), ascorbic acid, glial cell line-derived neurotrophic factor (GDNF), and/or brain-derived neurotrophic factor (BDNF).  It is not clear if the optionally refers to only the “EGM™-2 MV” or to the entire phrase “EGM™-2 MV, B-27 supplement, cyclic adenosine monophosphate (cAMP), ascorbic acid, glial cell line-derived neurotrophic factor (GDNF), and/or brain-derived neurotrophic factor (BDNF).” 
Regarding claim 18, claim 18 recites “optionally” and it not clear if the “optionally” refers only to the “at least 4 weeks,” or to the entire phrase following the “optionally:´ “optionally for at least 4 weeks, and producing cell clusters comprising cells that are positive for neuron-specific class III beta-tubulin (TUJ1) and GFAP.”
See, MPEP 2173.05(h).
Regarding claim 6, the phrase “equivalent medium” is vague and unclear. Although the specification discloses 

“In some embodiments, the culture media further comprises NeurobasalTM Medium (ThermoFisher Scientific) or an equivalent medium (e.g., a medium have all the components25 of Neurobasal ™ Medium).”

the “equivalent medium” relies on a trademarked product, which, as discussed above, is vague and unclear because trademarks are signifiers of producers, not products made.   
	Claim 11 is rejected because the claim recites “FGF is 10-30 nm/ml, optionally 20 ng/ml.”  It is not clear whether applicants intend to claim the FGF in terms of nm or ng.  Claim 11 also recites a similar inconsistency for EGF. Clarification is required.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 1-3, 5, 6, 8, 9, 10, 14, 16-18, 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (US 2019/0382731 A1) [Kaplan] in view of Draberova et al  (“Class III p-Tubulin Is Constitutively Coexpressed With Glial Fibrillary Acidic Protein and Nestin in Midgestational Human Fetal Astrocytes: Implications for Phenotypic Identity,”  J Neuropathol Exp Neuro, Volume 67, Number 4, April 2008) [Draberova]
Kaplan discloses a method wherein hIPSCs were differentiated to neurospheres (the claimed human brain tissue spheroids) and seeded in fibroin hydrogels (the claimed three dimensional scaffold in culture media) [0292]. .”  Kaplan discloses utilization of the EGM-2MV™ culture medium [0111], [0417].  EGM-2MV™ is known in the art to be a culture medium containing, inter alia, VEGF, hFGF, EGF and ascorbic 
Kaplan discloses the cells were positive for tubulin [0296], [0027] and GFAP [0027].
Further, Kaplan discloses [0034] culturing human neural stem cells derived by direct reprogramming of skin fibroblasts in 3D silk scaffold supplemented with fetal (panel A) and adult (panel B) ECM and that the cells were positive for neuronal marker tubulin (panels A-C), and GFAP, thereby disclosing the claimed “cultured cells of the population are positive for GFAP and tubulin (beta III).” Kaplan discloses cells were cultured for 6 weeks [0034] and were positive for beta III tubulin, GFAP and nestin [0035]. 
Thus, Kaplan discloses two different starting cellular starting materials: hIPSCs differentiated to neurospheres and human neural stem cells derived by direct reprogramming of skin fibroblasts and that cells cultured via a 3D silk scaffold developed into cells expressing GFAP, tubulin and nestin (hNSCs derived from skin fibroblasts). 
Kaplan differs from the claims in that the document fails to disclose the cultured cells are positive for vimentin.  However, Draberova cures the deficiency.
Draberova discloses tubulin is constitutively coexpressed with glial fibrillary acidic proteins (GFAP) and nestin (title) in cultured human fetal astrocytes.  Draberova also discloses that GFAP positive cells coexpressed nestin and vimentin (Abstract, Results , figure 3  and table, page 349). 
One of ordinary skill would have had the reasonable expectation that the cultured cells of Kaplan would have also expressed vimentin in view of the teaching of Draberova that cultured neural cells positive for nestin and GFAP also constitutively express vimentin, lacking evidence to the contrary.
Kaplan and Draberova taken together teach a method comprising culturing human brain tissue spheroids on a scaffold in culture media comprising VEGF and producing a population of cells positive for nestin, GFAP and vimentin.  Kaplan and Draberova render obvious claims 1 and 21. 

Regarding claim 3, Kaplan discloses that prior to seeding the scaffolds, the scaffolds were coated with poly-L-lysine [0375] and equilibrated in Neurobasal™ medium supplemented with 2% B27™. Kaplan discloses the scaffold may include anyone of a variety of EMC components [0195], such as a component from human adult or fetal ECM. Kaplan discloses the greatest amount of differentiation into neurons and astrocytes was observed in brain ECM conditions [0311], thus disclosing the claimed scaffold further comprises extracellular matrix (ECM) components.
Regarding claim 5, Kaplan discloses the scaffolds were [0375] 6 mm in diameter (a value falling within the claimed range of 2 mm to 10 mm) and 1-2 mm in height (a value falling within, or close to, the claimed value of 2 mm to 10 mm). 
Regarding claim 6, the Neurobasal™ medium utilized by Kaplan [0285] is seen to be the same as the claimed Neurobasal™ Medium.  Kaplan discloses utilization of EGM-2MV™ elsewhere [0417] and successful cell culture.  EGM-2MV™ is known in the art to be a culture medium containing, inter alia, VEGF, hFGF, EGF and ascorbic acid (Lonza product profile sheet included with this Office Action). It would have been obvious to one of ordinary skill to optimize the cell culture media by adding additional growth factors to obtain the best possible growth conditions in view of the teachings of Kaplan that there exists in the art a need for a truly relevant model of the brain both for research and potentially therapeutic purposes [0001]. One of ordinary skill would have been motivated to optimize growth conditions in order to obtain a desired relevant model. 
Regarding claim 8, Kaplan discloses the culture media comprises a B27™ supplement [0375].  Kaplan discloses [0242] a variety of studies have shown increased neurogenesis, reduced stroke area, and improved functional outcomes after administration of different growth factors, such as erythropoietin, vascular endothelial growth factor (VEGF), and brain derived neurotrophic factor (BDNF).  Kaplan discloses [0218] that in one or more embodiments growth factors such as nerve growth factor, brain derived neurotrophic factor (BDNF), fibroblast growth factor (the claimed FGF), 
Regarding claim 9, the Neurobasal™ medium utilized by Kaplan [0285] is seen to be the same as the claimed Neurobasal™ Medium.  Kaplan discloses the culture media comprises a B27™ supplement [0375]. Kaplan discloses utilization of EGM-2VM™ elsewhere [0111], [0417] and successful cell culture.  Kaplan discloses [0218] that in one or more embodiments growth factors such as nerve  growth factor, brain derived neurotrophic factor (BDNF), fibroblast growth factor (the claimed FGF), insulin-like growth factor, vascular endothelial factor (the claimed EGF) may be included.  Notably, Kaplan discloses utilization of EGM-2MV™ culture medium [0111], [0417].  EGM-2MV™ is known in the art to be a culture medium containing, inter alia, VEGF, hFGF, EGF and ascorbic acid (Lonza product profile sheet included with this Office Action)
The inclusion of EGM™-2MV, FGF, EGF and B27™ supplement to the culture media comprising Neurobasal™ medium is seen to be an obvious variation of the EGM-2MV™ media utilized by Kaplan in that a variety of growth factors may be included in the culture media in order to optimize cell growth and differentiation. One of ordinary skill would have been motivated to utilize any media or supplement resulting in increased growth and differentiation, lacking evidence to the contrary. 
Regarding claim 10, although Kaplan fails to disclose the claimed VEGF concentration, the optimal amount of VEGF to utilize is routine optimization by one of ordinary skill in the art. Other endothelial cell culture media such as the ATCC culture medium ATCC® PCS-100-041 discloses the presence of VEGF at 5 ng/ml, a value falling within the claimed range of 1-5 ng/ml.  The ATCC culture medium ATCC® PCS-100-041 product profile sheet is enclosed with this Office Action.  The sheet is cited for the teaching of the VEGF concentration occurring in at least one commercially available cell culture media.
 Kaplan discloses a method wherein hIPSCs were differentiated to neurospheres (the claimed human brain tissue spheroids) and seeded in fibroin hydrogels (the claimed three dimensional scaffold in culture media) [0292], thereby disclosing the claimed “culturing human brain tissue spheroids on a three dimensional scaffold in tissue culture media comprising VEGF.”  Kaplan discloses the cells were positive for tubulin (beta III) [0296], [0026] and GFAP [0027].
Regarding claims 16 and 17, Kaplan discloses the media composition may have a significant impact on neurons and/or glia [0285] and discloses modifying the media by varying the ratios [0286]. Kaplan discloses the culture media can comprise Neurobasal™ Medium [0285], B27™ supplement [0285], and BDNF [0218].  Kaplan further discloses utilization of GDNF and cAMP [0350] in culture media and that an anti-oxidants can also be included [0218].   Draberova discloses the presence of ascorbic acid in a growth media for human fetal astrocytes (page 342, right column, middle paragraph) and the EGM™-2MV contains ascorbic acid. Ascorbic is known in the art as an antioxidant.  It would have been obvious to one of ordinary skill to utilize media containing particular growth factors in order to optimize growth of desired cell types as demonstrated by Kaplan.
Regarding claim 17, Kaplan discloses [0350] the cAMP present at 50 mM (estimated herein to be approximately16 ug/ml) a value falling outside the claimed range of 50-150 ng/ml), the GDNF was present at 100 ng/ml (a value falling outside the claimed range of 5-20 ng/ml).  Kaplan discloses the culture media can further comprise BDNF [0218], [0242] and anti-oxidants can also be included [0218] (the claimed ascorbic acid).  
It would have been obvious to one of ordinary skill to utilize that amount of growth factors and supplements resulting the optimal or desired amount of growth in view of the teachings of Kaplan that the media composition may have a significant impact on neurons and/or glia [0285].  The choice of particular amounts is a choice within the purview of one of ordinary skill in the art.  

All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In light of the foregoing discussion, the claimed subject matter would have been obvious with the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in achieving a method comprising culturing human brain tissue spheroids on a three dimensional scaffold. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

2.  Claims 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Draberova as applied to claims 1-3, 5, 6, 8-10, 14, 16-18, 21 and 35  above and further in view of Gilden et al (“Human Brain in Tissue Culture,” J. Comp. Neur., 3 63: 295-306, 1975) [Gilden].  The teachings of Kaplan and Draberova above are incorporated herein in their entirety.
Kaplan and Draberova differ from the claims in that the documents fail to disclose obtaining the spheroids by dissociating a human brain tissue sample.  However, Gilden cures the deficiency.

Regarding claim 12, Gilden discloses the explants were no more than 1 mm3 and that the brain specimen was cut into as small pieces as could be cut with sterile knives (“Explants”), thereby disclosing a diameter of less than or equal to 100 um. 
Regarding claim 13, Gilden discloses tissue removal from the cortex (page 296, Autopsy).  Gilden does not discloses whether the cortex was a neocortex.  However, the choice of tissue specimens to obtain is a choice within the purview of one of ordinary skill in the art, lacking evidence to the contrary. 
Regarding claim 20, Gilden discloses suspension culture as discussed.  It would have been obvious to modify the method of Kaplan and Draberova by substituting the biopsy explants of Gilden after suspension culture in view of the teachings of Kaplan, disclosing an alternative to in vivo animal studies has been the use of patient tissue explants [0213].  The choice of culture length is routine optimization and within the purview of one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill to modify the method of Kaplan and Draberova  by substituting the dissociated human brain tissue sample of Gilden for either of the two cell types utilized by Kaplan (the hiPSCs differentiated to neurospheres and human neural stem cells derived by direct reprogramming of skin fibroblasts) in view of the teachings of Kaplan that there exists in the art a need for a truly relevant model of the brain both for research and potentially therapeutic purposes [0001]. One of ordinary skill would have been motivated to optimize growth conditions in order to obtain a desired relevant model. One of ordinary skill would have had a reasonable expectation of obtaining a successful culture system in view of the teachings of Gilden that the success rate in growing biopsy tissue was high (page 301, left column, top paragraph) and Kaplan, disclosing an alternative to in vivo animal studies has been the use of patient tissue explants [0213].

3.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Draberova as applied to claims 1-3, 5, 6, 8, 9, 10, 14, 16-18, 21 and 35 above and further in view of Cairns et al (“Expandable and Rapidly Differentiating Human induced Neural Stem Cell Lines for Multiple Tissue Engineering Applications,” Stem Cell Reports Vol. 7 |557-570 September 13, 2016) [Cairns].
 The teachings of Kaplan and Draberova above are incorporated herein in their entirety.  Kaplan and Draberova differ from the claims in that the documents fail to disclose the claimed concentrations of FGF, VEGF and EGF.  However, Cairns cures the deficiency.
Cairns discloses (page 561, right column, bottom paragraph)  hiNSCs have multiple applications in tissue engineering and that for cultured human neurons to be successfully incorporated into various tissue engineering models, it is crucial that they maintain their phenotype in multiple cell-culture media types and in differentiated co-cultures.  
Cairns discloses culturing the cells on a 3 dimensional silk scaffold (figure 6 C) and Incorporation of hiNSCs into a 3D brain model. This model consists of a silk sponge cut into the shape of a donut, which is coated with laminin. Cells are seeded into this outer ring and allowed to attach. See, figure (6E) TU31 immunostaining showing neurite extensions into the collagen gel in 3-week 3D brain cultures. 
Cairns discloses that hiNSCs grown in generic culture medium DMEM + 10% FBS are also mostly neuronal in phenotype (Figure 6A), with 89% TUjl+, 60% MAP2+, 20% GFAP+, and 20% S100+. Cairns discloses this robust differentiation even in undefined media suggests that hiNSCs can be incorporated into a variety of co-culture models for which FBS is the main supplement.  Cairns discloses at least 20% of a cell population is GFAP positive (page 561, left column, “Engineering”) (claim 15).  Cairns discloses that his cell lines displayed expression of neuron specific Beta III-tubulin (TUJ1) and GFAP at 4 and 14 days and that by 4 days at least 80% of cells stain positive for neuron markers (figure 3,(A)) and that hiNSCS maintain neuronal and glial phenotypes in long term culture (figure 1 (F)).

Regarding claim 15, Draberova discloses tubulin is constitutively coexpressed with glial fibrillary acidic proteins (GFAP) and nestin (title) in cultured human fetal astrocytes.  Draberova also discloses that GFAP positive cells coexpressed nestin and vimentin (Abstract). Also, see table, page 349. 
One of ordinary skill would have had the reasonable expectation that the cultured cells of Cairns would have also expressed vimentin and nestin in view of the teaching of Draberova that cultured neural cells positive for nestin and GFAP also constitutively express vimentin, lacking evidence to the contrary.  The particular percentages of cells expressing a marker is seen to be a function of the time in culture and type of media since the markers are expressed constitutively and in different types of media. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632